Name: Regulation (EU) No 539/2014 of the European Parliament and of the Council of 16 April 2014 on imports of rice originating in Bangladesh and repealing Council Regulation (EEC) No 3491/90
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  trade policy;  plant product;  trade
 Date Published: nan

 27.5.2014 EN Official Journal of the European Union L 158/125 REGULATION (EU) No 539/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 April 2014 on imports of rice originating in Bangladesh and repealing Council Regulation (EEC) No 3491/90 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) In the context of the Uruguay Round, the Union undertook to offer preferential import arrangements for rice originating in the least developed countries. One of the countries to which that offer was addressed, Bangladesh, indicated its interest in the development of trade in rice. To that end, Council Regulation (EEC) No 3491/90 (2) was adopted. (2) Regulation (EEC) No 3491/90 confers powers on the Commission in order to implement some of its provisions. As a consequence of the entry into force of the Treaty of Lisbon, those powers should be aligned to Articles 290 and 291 of the Treaty on the Functioning of the European Union (TFEU). For the sake of clarity, it is appropriate to repeal Regulation (EEC) No 3491/90 and to replace it with this Regulation. (3) The preferential import arrangement involves a reduction in the import duty within the limit of a certain quantity of husked rice. The equivalent quantities at stages of milling other than the husked-rice stage should be calculated in accordance with Commission Regulation (EC) No 1312/2008 (3). (4) In order to fix the import duties applicable to rice originating in Bangladesh imported under this Regulation, account should be taken of the relevant provisions of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (4). (5) To ensure that the advantages of the preferential import arrangement are limited to rice originating in Bangladesh, a certificate of origin should be issued. (6) In order to supplement or amend certain non-essential elements of this Regulation, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the establishment of rules making participation in the arrangement conditional upon the lodging of a security, in accordance with Article 66 of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (5). It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing-up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (7) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers, save where explicitly provided otherwise, should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). However, where the suspension of the preferential import arrangement becomes necessary, the Commission should be allowed to adopt implementing acts without applying that Regulation. (8) This Regulation is part of the Union's common commercial policy, which must be consistent with the objectives of the Union policy in the field of development cooperation as set out in Article 208 TFEU, in particular the eradication of poverty and the promotion of sustainable development and good governance in developing countries. Therefore, this Regulation should also comply with World Trade Organization (WTO) requirements, in particular with the Decision on Differential and More Favourable Treatment, Reciprocity and Fuller Participation of Developing Countries (the Enabling Clause), adopted under the General Agreement on Tariffs and Trade in 1979, under which WTO Members may accord differential and more favourable treatment to developing countries. (9) This Regulation is also based on the recognition of the right of small farmers and rural workers to a decent income and to a safe and healthy working environment as a fundamental objective of trade preferences that are granted to developing countries and the least-developed countries in particular. The Union aims to define and pursue common policies and actions in order to foster the sustainable economic, social and environmental development of developing countries, with the primary aim of eradicating poverty. In this context, the ratification and effective implementation of core international conventions on human rights and labour rights, environmental protection and good governance, notably those laid down in Annex VIII to Regulation (EU) No 978/2012 of the European Parliament and of the Council (7), are essential to support progress towards sustainable development, as reflected by the special incentive arrangement providing for additional tariff preferences under that Regulation, HAVE ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation establishes a preferential import arrangement for imports of rice originating in Bangladesh falling within CN codes 1006 10 (excluding CN code 1006 10 10), 1006 20 and 1006 30. 2. The preferential import arrangement shall be limited to a quantity equivalent to 4 000 tonnes of husked rice per calendar year. The quantities at stages of milling other than the husked-rice stage shall be converted using the conversion rates fixed in Article 1 of Regulation (EC) No 1312/2008. 3. The Commission shall adopt an implementing act suspending the application of the preferential import arrangement provided for in paragraph 1 of this Article once it ascertains that, during the year in progress, imports qualifying under the said arrangement have reached the quantity indicated in paragraph 2 of this Article. That implementing act shall be adopted without applying the procedure referred to in Article 6(2). Article 2 Import duty 1. Within the limit of the quantity laid down in Article 1(2), the import duty on rice shall be equal to the following: (a) for paddy rice falling within CN codes 1006 10, with the exception of CN code 1006 10 10, the customs duties fixed in the Common Customs Tariff less 50 % and less a further EUR 4,34; (b) for husked rice falling within CN code 1006 20, the duty fixed in accordance with Article 183 of Regulation (EU) No 1308/2013 less 50 % and less a further EUR 4,34; (c) for semi-milled and milled rice falling within CN code 1006 30, the duty fixed in accordance with Article 183 of Regulation (EU) No 1308/2013 less EUR 16,78, less a further 50 % and less an additional EUR 6,52. 2. Paragraph 1 shall apply subject to the condition that the competent authority of Bangladesh has issued a certificate of origin. Article 3 Delegated powers In order to ensure the reliability and the efficiency of the preferential import arrangement, the Commission shall be empowered to adopt delegated acts in accordance with Article 4 laying down rules making the participation in the preferential import arrangement established in Article 1 conditional upon the lodging of a security. Article 4 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 3 shall be conferred on the Commission for a period of five years from 28 May 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 3 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 3 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 5 Implementing powers The Commission shall adopt implementing acts determining the necessary measures in respect of: (a) the administrative method to be used for the management of the preferential import arrangement; (b) the means for determining the origin of the product covered by the preferential import arrangement; (c) the form and period of validity of the certificate of origin referred to in Article 2(2); (d) the period of validity of the import licences, where appropriate; (e) the amount of the security required to be lodged in accordance with Article 3; (f) the notifications to be made to the Commission by Member States. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 6(2). Article 6 Committee procedure 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229(1) of Regulation (EU) No 1308/2013. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the committee referred to in paragraph 1 is to be obtained by written procedure, that procedure shall be terminated without result when, within the time-limit for delivery of the opinion, the chair of the committee so decides or at least a quarter of committee members so request. Article 7 Repeal Regulation (EEC) No 3491/90 is repealed. References to Regulation (EEC) No 3491/90 shall be construed as references to this Regulation and shall be read in accordance with the correlation table in the Annex to this Regulation. Article 8 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 2 April 2014 (not yet published in the Official Journal) and decision of the Council of 14 April 2014. (2) Council Regulation (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangladesh (OJ L 337, 4.12.1990, p. 1). (3) Commission Regulation (EC) No 1312/2008 of 19 December 2008 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (OJ L 344, 20.12.2008, p. 56). (4) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (5) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (OJ L 303, 31.10.2012, p. 1). ANNEX Correlation table Regulation (EEC) No 3491/90 This Regulation Article 1 Article 2 Article 2(1) Article 1(2) Article 2(2) Article 1(3) Article 3 Articles 3 to 6 STATEMENT ON DELEGATED ACTS In the context of Regulation (EU) No 539/2014 of the European Parliament and of the Council of 16 April 2014 on imports of rice originating in Bangladesh and repealing Council Regulation (EEC) No 3491/90 (1), the Commission recalls the commitment it has taken in paragraph 15 of the Framework Agreement on relations between the European Parliament and the European Commission to provide to the Parliament full information and documentation on its meetings with national experts within the framework of its work on the preparation of delegated acts. (1) See page 125 of this Official Journal.